Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) made as of September 25,
2013 and to be effective immediately prior to the closing of the initial public
offering of Premier, Inc., a newly formed Delaware corporation (“Premier”) (the
“Effective Date”), is made by and among Premier and the Limited Partners (as
such term is defined below) listed on Schedule I hereto from time to time party
hereto.

 

WHEREAS, following a proposed reorganization of Premier Purchasing Partners,
L.P., a California limited partnership (together with its successors and
assigns, “Premier LP”) and its Related Entities and an initial public offering
of Class A Common Stock (as such term is hereinafter defined) of Premier,
Premier LP will adopt an Amended and Restated Limited Partnership Agreement
pursuant to which Premier LP will (a) change its name to “Premier Healthcare
Alliance, L.P.” and (b) issue Class A Common Units to its general partner and
Class B Common Units (as such term is defined below) to its limited partners
(the “Limited Partners”), collectively representing a 100% interest in Premier
LP and concurrently therewith the Limited Partners will purchase for nominal
consideration Class B Common Stock (as such term is defined below) in amounts
corresponding to the number of Class B Common Units held by each Limited
Partner;

 

WHEREAS, the Limited Partners are concurrently herewith entering into an
Exchange Agreement (as such term is defined below) providing for the exchange,
from time to time, subject to certain restrictions and requirements, of Class B
Common Units (and surrender of the corresponding shares of Class B Common Stock)
for, at the option of Premier (i) shares of Class A Common Stock, (ii) cash in
an amount equal to the fair market value of the Class A Common Stock a Limited
Partner would have received for such exchange or (iii) a combination of Class A
Common Stock and cash; and

 

WHEREAS, Premier has agreed to provide certain registration rights under the
Securities Act (as such term is defined below) with respect to shares of Class A
Common Stock received pursuant to the Exchange Agreement or otherwise held by
the Limited Partners.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

1.  Defined Terms; Interpretation.

 

(a) Defined Terms. The following terms shall, for purposes of this Agreement,
have the following meanings:

 

“Adverse Effect” has the meaning set forth in Section 2(b)(vi) of this
Agreement.

 

“Agreement” has the meaning set forth in the Introduction of this Agreement.

 

“Applicable Quarterly Exchange Date” has the meaning set forth in
Section 2(b)(ii).

 

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of Premier.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“CEO” means the Chief Executive Officer of Premier.

 

“Class A Common Stock” shall mean the shares of Class A common stock, par value
$0.01 per share, of Premier and any securities into which such shares may
hereinafter be reclassified.

 

“Class B Common Stock” shall mean the shares of Class B common stock, par value
$0.000001 per share, of Premier and any securities into which such shares may
hereinafter be reclassified.

 

“Class B Common Units” shall mean the Class B Common Units of Premier LP, and
any securities into which such shares may hereinafter be reclassified.

 

“Company-Directed Offering” has the meaning set forth in Section 2(b)(i) of this
Agreement.

 

“Company-Directed Offering Notice” has the meaning set forth in
Section 2(b)(ii) of this Agreement.

 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract (written or oral) or otherwise;
and the terms “controlling,” “controlled by” and “under common control with”
shall have meanings correlative to the foregoing.

 

“Demand Party” has the meaning set forth in Section 2(b)(ii) of this Agreement.

 

“Director” means a member of the Board.

 

“Effective Date” has the meaning set forth in the Introduction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Exchange Agreement” means the Exchange Agreement of even date herewith among
Premier, Premier LP and the Limited Partners pursuant to which each Limited
Partner has the right, under certain circumstances, to exchange its Class B
Common Units and surrender its corresponding shares of Class B Common Stock for
shares of Class A Common Stock, cash or a combination thereof.

 

“Exchange Notice Date” has the meaning set forth in the Exchange Agreement.

 

2

--------------------------------------------------------------------------------


 

“Exchange Year” means any of the First Exchange Year and each sequential
12-month period thereafter until the end of the Seventh Exchange Year.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Exchange Year” means the 12-month period beginning on the First Quarterly
Exchange Date.

 

“First Quarterly Exchange Date” means the date that is the one-year anniversary
of the last day of the calendar month in which Premier consummates the IPO.

 

“Fourth Exchange Year” means the fourth Exchange Year.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Exchange Act.

 

“IPO” means an initial primary sale by Premier of shares of Class A Common Stock
to the public in an offering pursuant to an effective registration statement
(other than a registration statement on Form S-4 or S-8 or any similar or
successor form) filed under the Securities Act, after which such shares of
Class A Common Stock are listed on one or more nationally recognized exchanges
or quoted on one or more automated quotation systems, including the NYSE or
NASDAQ.

 

“Limited Partners” has the meaning set forth in the Recitals.

 

“Lock-up Period” has the meaning set forth in Section 2(j)(i) of this Agreement.

 

“Losses” has the meaning set forth in Section 2(h)(i) of this Agreement.

 

“LP Agreement” means the Amended and Restated Limited Partnership Agreement, to
be entered into among Premier LP, Premier Services, LLC, as general partner, and
each of the Limited Partners party thereto, as amended from time to time.

 

“NASDAQ” has the meaning set forth in Section 2(d)(vii) of this Agreement.

 

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit B (which may be amended by Premier to include all
information required by law), delivered by a Limited Partner to Premier
(i) notifying Premier of such Limited Partner’s desire to include Registrable
Securities held thereby in a Shelf Registration Statement and (ii) containing
all information about such Limited Partner to be included in such Shelf
Registration Statement in accordance with applicable law, including Item 507 of
Regulation S-K promulgated under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

“NYSE” has the meaning set forth in Section 2(d)(vii) of this Agreement.

 

“Officer” means a person designated as an officer of Premier by the Board or the
CEO.

 

“Participation Notice” has the meaning set forth in Section 2(b)(ii) of this
Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

 

“Premier” has the meaning set forth in the Introduction of this Agreement.

 

“Premier LP” has the meaning set forth in the Recitals.

 

“Quarterly Exchange Date” has the meaning given that term in the Exchange
Agreement.

 

“Registrable Securities” mean the Shares. As to any particular Registrable
Securities, such Shares shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such Shares shall have become
effective under the Securities Act and such Shares shall have been disposed of
in accordance with such registration statement, (ii) such Shares may be sold
without restrictions (including volume and manner of sale restrictions) pursuant
to Rule 144, (iii) such Shares are transferred and the subsequent disposition of
such Shares do not require registration under the Securities Act or (iv) such
Shares shall have ceased to be outstanding.

 

“Registration Expenses” means any and all reasonable expenses of Premier and
Premier LP incident to performance of or compliance with Sections 2(a),
2(b), 2(c) and 2(d), including (i) all SEC and stock exchange or automated
quotation system or FINRA registration, filing and listing fees incurred by
Premier and Premier LP, (ii) all fees and expenses of complying with state
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, word processing, duplication, messenger and
delivery expenses incurred by Premier and Premier LP, (iv) all fees and expenses
incurred by Premier and Premier LP in connection with the listing of the
Registrable Securities on any stock exchange or automated quotation system
pursuant to this Agreement, (v) the fees and disbursements of counsel for
Premier, (vi) the reasonable fees and disbursements of Premier’s independent
public accountants, including the expenses of any “cold comfort” letters
required by or incident to the transactions contemplated by this Agreement and
(vii) all reasonable expenses incurred in connection with any road shows.

 

“Registration Indemnified Parties” has the meaning set forth in
Section 2(h)(i) of this Agreement.

 

“Related Entity” means, with respect to any Person (i) any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (ii) any other Person that owns, beneficially, directly or
indirectly, 10% or more of the outstanding

 

4

--------------------------------------------------------------------------------


 

capital stock, shares or equity interests of such Person or (iii) any officer,
director, employee, shareholder, partner, member, manager or trustee of such
Person or any Person controlling, controlled by or under common control with
such Person (excluding trustees and persons serving in similar capacities who
are not otherwise a Related Entity of such Person).

 

“Rule 144” means Rule 144 (or any successor provision), as the same may be
amended from time to time, under the Securities Act.

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities law.

 

“Second Exchange Year” means the second Exchange Year.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Seventh Exchange Year” means the seventh Exchange Year.

 

“Shares” means the shares of Class A Common Stock issued to any Limited Partner
pursuant to the exercise by such Limited Partner of its exchange rights under
the Exchange Agreement, including any shares of Class A Common Stock issued in
connection with a stock split, distribution, reclassification, recapitalization
or otherwise in respect of such shares and other shares of Class A Common Stock
otherwise held by Limited Partners from time to time.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i) of
this Agreement.

 

“Third Exchange Year” means the third Exchange Year.

 

“Third Party Holder” has the meaning set forth in Section 2(c)(i) of this
Agreement.

 

“Transfer” (including the term “Transferred”) means, directly or indirectly, to
sell, transfer, give, exchange (including exchange under the Exchange
Agreement), assign, pledge, encumber, hypothecate or otherwise dispose of,
either voluntarily or involuntarily (including upon the foreclosure under any
pledge or hypothecation permitted below that results in a change in title), any
equity interests in Premier or any interest in any equity interests in Premier
beneficially owned by a Person; provided, however, that a bona fide pledge of
equity interests by any Limited Partner or its Related Entities shall not be
deemed to be a Transfer hereunder.

 

(b)  Other Definitional Provisions; Interpretation.

 

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole, including
the Exhibits and Schedules attached hereto, and not to any particular provision
of this Agreement. Articles, section and subsection references are to this
Agreement unless otherwise specified.

 

5

--------------------------------------------------------------------------------


 

(ii) The words “include” and “including” and words of similar import when used
in this Agreement shall be deemed to be followed by the words “without
limitation”.

 

(iii) The titles and headings in this Agreement are included for convenience of
reference only and will not limit or otherwise affect the meaning or
interpretation of this Agreement.

 

(iv) The meanings given to capitalized terms defined herein will be equally
applicable to both the singular and plural forms of such terms.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.

 

(v) If any notice or action hereunder is due on a day which is not a Business
Day, then such notice or action shall be due on the next succeeding Business
Day.

 

2.  Registration Rights and Procedures.

 

(a)  Resale Shelf Registration Statement.

 

(i)             Right to Use a Shelf Registration Statement for Resales. 
Premier shall use all reasonable efforts to cause to become effective a “shelf”
registration statement (the “Shelf Registration Statement”) as soon as
practicable after the one-year anniversary of the closing of the IPO on an
appropriate form to allow Limited Partners, subject to applicable Lock-up
Periods pursuant to Section 2(j) and the restrictions set forth in Section 3.4
of the LP Agreement, to sell on a continuous basis pursuant to Rule 415 under
the Securities Act any Registrable Securities that the Limited Partners hold.

 

(ii)          Participation in Shelf Registration Statement.  Each Limited
Partner that has delivered a duly completed and executed Notice and
Questionnaire to Premier on or prior to the date 10 Business Days prior to the
effectiveness of the Shelf Registration Statement shall be named as a selling
securityholder at the time of such effectiveness in the Shelf Registration
Statement and the related prospectus in such a manner as to permit such Limited
Partner to deliver such prospectus to purchasers of Registrable Securities in
accordance with applicable law. Subject to the terms and conditions hereof,
after effectiveness of the Shelf Registration Statement, Premier shall file a
supplement to such prospectus or amendment to the Shelf Registration Statement
not less frequently than once a quarter as necessary to name as selling
securityholders therein any Limited Partners that provide to Premier a duly
completed and executed Notice and Questionnaire (and include all required
information related thereto) and shall use reasonable efforts to cause any
post-effective amendment to such Shelf Registration Statement filed for such
purpose to be declared effective by the SEC as promptly as reasonably
practicable after the filing thereof.

 

(iii) Effective Period of Shelf Registrations.  Premier shall use reasonable
efforts to keep a Shelf Registration Statement effective at all times (but
subject to shelf registration limitations under Rule 415 of the Securities Act)
from the first anniversary of the completion of the IPO until the end of the
Seventh Exchange Year.

 

6

--------------------------------------------------------------------------------


 

(iv) Expenses.  Premier will pay all Registration Expenses in connection with
registrations pursuant to this Section 2(a), which Registration Expenses shall
in no event be deemed to include brokerage commissions or transfer taxes, or, if
applicable, underwriting commissions and discounts.

 

(b)  Company Initiated Annual Underwritten Offering.

 

(i)             Company-Directed Offering.  Subject to the terms and conditions
of this Agreement, and subject to applicable vesting restrictions set forth in
the LP Agreement applicable to Limited Partners, Premier will use all reasonable
efforts to conduct a Premier-directed underwritten public offering (a
“Company-Directed Offering”) for secondary resales under the Securities Act of
Registrable Securities by the Limited Partners and, at Premier’s option, primary
sales of newly issued or treasury shares of Class A Common Stock, in each of the
First Exchange Year, the Second Exchange Year and the Third Exchange Year.
Premier may, in its sole discretion, effect a Company-Directed Offering in the
remaining Exchange Years.  All Company-Directed Offerings shall be conducted in
accordance with the procedures set forth in this Section 2(b).

 

(ii)          Company-Directed Offering Process. Premier shall deliver a notice
(the “Company-Directed Offering Notice”) to all Limited Partners 65 Business
Days prior to the first Quarterly Exchange Date of each Exchange Year in which
Premier will conduct a Company-Directed Offering (the “Applicable Quarterly
Exchange Date”).  The Company-Directed Offering Notice shall state that Premier
will effect a Company-Directed Offering and include the material terms of such
Company-Directed Offering then known but such terms of Company-Directed
Offering, including price, shall be at the sole discretion of Premier and the
lead and managing underwriters of such Company-Directed Offering.  To
participate in such Company-Directed Offering, addressees of a Company-Directed
Offering Notice shall deliver to Premier a notice of intent to participate (a
“Participation Notice”) in the Company-Directed Offering no later than 20
Business Days prior to such Applicable Quarterly Exchange Date (each such
addressee a “Demand Party”).  Each Participation Notice shall specify the number
of Registrable Securities proposed to be sold.  Premier shall use reasonable
efforts to complete such Company-Directed Offering no later than 20 Business
Days after the Applicable Quarterly Exchange Date.  Notwithstanding the terms
and procedures of the Company-Directed Offering set forth in this Section 2(b),
Premier reserves the right to modify the terms and procedures of a
Company-Directed Offering in a manner providing a reasonable registration
process for Premier consistent with the intent of this Agreement and not
materially adverse to the Limited Partners as reasonably determined in good
faith by the Board.

 

(iii) Offering Minimum for Company-Directed Offering.  In no event shall Premier
be required to effect a registration pursuant to this Section 2(b) unless, on
the date that is 15 Business Days prior to the Applicable Quarterly Exchange
Date related to such Company-Directed Offering, the aggregate number of
Registrable Securities proposed to be sold constitutes or represents the
equivalent of (on a one-for-one basis) at least 3.5% of the aggregate number of
Class A Common Units and Class B Common Units outstanding (taking into account
the effect of any unit splits or similar distributions in respect of the Class A
Common Units or Class B

 

7

--------------------------------------------------------------------------------


 

Common Units); provided, that, notwithstanding the foregoing, Premier may still
elect to effect such a Company-Directed Offering even if not required to do so.

 

(iv) Expenses.  Premier will pay all Registration Expenses in connection with
registrations pursuant to this Section 2(b), which shall in no event be deemed
to include underwriting commissions or discounts, brokerage commissions or
transfer taxes.

 

(v) Effective Registration Statement.  Other than with respect to a shelf
registration, a registration requested pursuant to this Section 2(b) will not be
deemed to have been effected:

 

(1) unless a registration statement with respect thereto has become effective
and remained effective in compliance with the provisions of the Securities Act
until the earlier of (x) such time as all of such Registrable Securities have
been disposed of in accordance with the intended methods of disposition thereof
set forth in such registration statement or (y) 60 days after the effective date
of such registration statement (or if such registration statement is not
effective for any period within such 60 days, such 60-day period shall be
extended by the number of days during which such registration statement is not
effective); provided, however, that if the failure of any such registration
statement to become or remain effective in compliance with this
Section 2(b)(v)(1) is due solely to acts or omissions of a Demand Party, such
registration requested pursuant to this Section 2(b) will be deemed to have been
effected; or

 

(2) if, after it has become effective, the registration statement with respect
thereto is subject to any stop order, injunction or other order or requirement
of the SEC or other Governmental Authority prohibiting the sale of securities
pursuant to such registration statement, other than by reason of an act or
omission on the part of a Demand Party.

 

(vi)  Underwriters; Priority in Company-Directed Offerings.  In conjunction with
Company-Directed Offerings, the underwriter or underwriters shall be selected by
Premier in its reasonable discretion.  Other than in connection with a
Company-Directed Offering, Premier shall have no obligation to cooperate with an
underwritten offering of Class A Common Stock or other securities of Premier. 
If the lead or managing underwriters in a Company-Directed Offering advise
Premier in writing that, in such underwriters’ opinion, the number of securities
to be included in such Company-Directed Offering would be likely to have an
adverse effect on the price, timing or distribution of the securities to be
offered in such Company-Directed Offering (an “Adverse Effect”), then Premier
shall include in such Company-Directed Offering all securities that the lead or
managing underwriters believe can be sold in such offering without having an
Adverse Effect allocated first to Registrable Securities which the Limited
Partners have requested to be included and second to shares of Class A Common
Stock to be issued and sold by Premier in such offering and shares of Class A
Common Stock which any other holders of Class A Common Stock have requested to
be included.  If such lead or managing underwriters advise Premier that only a
portion of the Registrable Securities or shares of Class A Common Stock
requested to be included by the Limited Partners may be included in such
registration without such Adverse Effect, Premier shall include such Registrable
Securities and shares of Class A Common Stock from the Limited Partners on a pro
rata basis based on the

 

8

--------------------------------------------------------------------------------


 

relative number of Registrable Securities requested by such holder to be so
included in such Company-Directed Offering.

 

(vii) Postponement of Company-Directed Offerings.  If Limited Partners proposing
to sell 50 percent or more of the shares of Class A Common Stock to be
registered in a Company-Directed Offering deliver notice to Premier three
Business Days prior to the Applicable Quarterly Exchange Date in conjunction
with a Company-Directed Offering requesting delay of such Company-Directed
Offering due to unfavorable market conditions, then Premier shall not be
required to comply with its obligations under this Section 2(b) and such
Company-Directed Offering shall be postponed until the next Quarterly Exchange
Date and such postponed Company-Directed Offering shall then be conducted in a
manner consistent with the process set forth in Section 2(b)(i) and
Section 2(b)(ii).  The right to postpone a Company-Directed Offering pursuant to
this Section 2(b)(vii) may only be exercised once in any Exchange Year.

 

(viii) Additional Rights.  Premier shall not grant to any other holders of
shares of Class A Common Stock (or securities that are convertible, exchangeable
or exercisable into shares of Class A Common Stock) any rights to request
Premier to effect the registration under the Securities Act of any such shares
on terms more favorable to such holders than the terms set forth in this
Agreement and Premier shall not grant any such rights unless the holders of such
shares agree to be subject to the lock-up agreement set forth in
Section 2(j)(i).

 

(c)  Incidental Registrations.

 

(i) Right to Piggyback.  If Premier or any other Person that has demand
registration rights (a “Third Party Holder”) proposes to register shares of
Class A Common Stock under the Securities Act (other than a registration on
Form S-4 or S-8, or any successor or other forms promulgated for similar
purposes), Premier will, at each such time, give prompt written notice to the
Limited Partners of its intention to so register such shares of Class A Common
Stock and of the Limited Partners’ rights under this Agreement. Upon the written
request of any Limited Partner made within 15 Business Days after the receipt of
any such notice (which request shall specify the Registrable Securities intended
to be disposed of by such Limited Partner), subject to applicable vesting
restrictions set forth in the LP Agreement, Premier will use its reasonable
efforts to effect the registration under the Securities Act of all Registrable
Securities which Premier has been so requested to register by the Limited
Partners; provided, however, that (A) if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
Premier or such Third Party Holder shall determine for any reason not to proceed
with the proposed registration of the securities to be sold thereby, Premier
may, at its election, give written notice of such determination to each Limited
Partner and thereupon shall be relieved of its obligation to register any
Registrable Securities in connection with such terminated registration and
(B) if such registration involves an underwritten offering, all Limited Partners
requesting to be included in the registration of Premier or such Third Party
Holder shall enter into an agreement with the underwriters to sell their
Registrable Securities to the underwriters selected by Premier or such Third
Party Holder on substantially the same terms and conditions as apply to Premier
or such Third Party Holder, with such differences, including with

 

9

--------------------------------------------------------------------------------


 

respect to indemnification as may be customary or appropriate in combined
primary and secondary offerings.  The registrations provided for in this
Section 2(c) are in addition to, and not in lieu of, registrations made in
accordance with Section 2(a) and 2(b).

 

(ii) Expenses.  Premier will pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2(c), which in no event shall be deemed to include underwriting
discounts or commissions, brokerage commissions or transfer taxes.

 

(iii) Priority in Incidental Registrations.  If a registration pursuant to this
Section 2(c) involves an underwritten offering and the lead or managing
underwriters advise Premier in writing that, in the opinion of such
underwriters, the number of Registrable Securities and other shares of Class A
Common Stock requested to be included in such registration would be likely to
have an Adverse Effect on such offering, then Premier shall include in such
registration: (a) first, the securities which Premier or the Third Party Holder
proposes to sell and (b) second, the number of Registrable Securities which the
Limited Partners have requested to be included in such registration and the
number of shares of Class A Common Stock which any other holders of Class A
Common Stock have requested to be included in the registration.  If such lead or
managing underwriters advise Premier that only a portion of such Registrable
Securities or shares of Class A Common Stock referenced in clause (b) may be
included in such registration without such Adverse Effect, Premier shall include
such Registrable Securities and shares of Class A Common Stock in such clause
(b) on a pro rata basis based on the relative number of Registrable Securities
or shares of Class A Common Stock then held by each such holder who has
requested that securities owned by them be so included in a registration.

 

(d)  Registration Procedures.  If and whenever Premier is required to cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, Premier will, within the applicable time frames set forth
herein or otherwise as expeditiously as reasonably practicable:

 

(i)  with respect to any registration under Section 2(b), prepare and file with
the SEC a registration statement with respect to such Registrable Securities and
use its reasonable efforts to cause such registration statement to become
effective within 60 days of the initial filing and remain effective for the
periods specified in this Section 2; provided, however, that before filing a
registration statement or related prospectus or amendments or supplements
thereto, Premier will use reasonable efforts to furnish to the holders of
Registrable Securities included in such registration statement, the counsel for
the holders of the Registrable Securities being registered and the lead or
managing underwriters, if any, copies of all such documents proposed to be
filed.  The holders holding Registrable Securities shall have the right to
request that Premier modify any information contained in such registration
statement or related prospectus or amendments or supplements thereto pertaining
to such holder and Premier shall use its reasonable efforts to comply with such
request; provided, however, that Premier shall not have any obligation to so
modify any information if Premier reasonably expects that so doing would cause
such registration statement or related prospectus or amendments or supplements
thereto, to contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

10

--------------------------------------------------------------------------------


 

(ii) prepare and file with the SEC such amendments and supplements to any
registration statement with respect to Registrable Securities and the related
prospectus as Premier may determine to be necessary to keep such registration
statement effective in accordance with Section 2(a) and 2(b) and to comply with
the provisions of the Securities Act and the Exchange Act; provided, however,
that before filing any such amendments or supplements in accordance with
Section 2(d)(i) or this Section 2(d)(ii), Premier will use reasonable efforts to
furnish to the holders of Registrable Securities included in such registration
statement, the counsel for the holders of the Registrable Securities being
registered and the lead or managing underwriters copies of all such documents
proposed to be filed.  The holders holding Registrable Securities shall have the
right to request that Premier modify any information contained in such
amendments and supplements pertaining to such holder and Premier shall use its
reasonable efforts to comply with such request; provided, however, that Premier
shall not have any obligation to so modify any information if Premier reasonably
expects that so doing would cause such registration statement or related
prospectus or amendments or supplements thereto, to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

 

(iii) furnish to each holder of Registrable Securities being registered such
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus), in conformity with the requirements of
the Securities Act, as such seller may reasonably request in order to facilitate
the disposition of the Registrable Securities by such holder;

 

(iv) use its reasonable efforts to register or qualify such Registrable
Securities covered by such registration statement in such jurisdictions as each
holder of Registrable Securities being so registered shall reasonably request,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such holder, except that
Premier shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 2(d)(iv), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to consent
to general service of process in any such jurisdiction;

 

(v) notify each holder of any such Registrable Securities covered by a
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of Premier’s becoming aware
that the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and at the
request of any such holder, prepare and furnish to such holder a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the holders of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

11

--------------------------------------------------------------------------------


 

(vi) otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the SEC and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;

 

(vii) use its reasonable efforts to cause all Registrable Securities covered by
such registration statement to be (a) listed on each stock exchange or automated
quotation system, if any, on which securities issued by Premier of the same
class are then listed or, if no such securities issued by Premier are then so
listed, on the New York Stock Exchange (the “NYSE”), Nasdaq Stock Market of the
Nasdaq National Market (“NASDAQ”) or another nationally recognized stock
exchange, if the securities qualify to be so listed or (b) on a nationally
recognized automated quotation system, if the securities qualify to be so
quoted;

 

(viii) enter into such customary agreements (including an underwriting agreement
in customary form), which shall include customary indemnification provisions in
favor of underwriters and other Persons in addition to or in substitution for
the provisions of Section 2(h) hereof, and take such other customary actions as
sellers of a majority of shares of such Registrable Securities or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

 

(ix) use reasonable efforts to obtain a “cold comfort” letter or letters from
Premier’s independent public accountants in customary form and covering matters
of the type customarily covered by “cold comfort” letters as the holders of a
majority of shares of such Registrable Securities shall reasonably request;

 

(x) make available for inspection by any holder of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such holder or any such
underwriter, any pertinent financial and other records, pertinent corporate
documents and properties of Premier as reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with customary due
diligence performed for a public offering of such Registrable Securities;

 

(xi) promptly notify counsel for the holders of Registrable Securities included
in such registration statement and the lead or managing underwriters (a) when
the registration statement, or any post-effective amendment to the registration
statement, shall have become effective, or any supplement to the prospectus or
any amendment to the prospectus shall have been filed, (b) of the receipt of any
comments from the SEC relating to such registration statement, (c) of any
request of the SEC to amend the registration statement or amend or supplement
the prospectus and (d) of the issuance by the SEC of any stop order suspending
the effectiveness of the registration statement or of any order preventing or
suspending the use of any prospectus, or of the suspension of the qualification
of the registration statement for offering or sale in any jurisdiction, or of
the institution or threatening of any proceedings for any of such purposes;

 

12

--------------------------------------------------------------------------------


 

(xii) cooperate with the holders of Registrable Securities covered by the
registration statement and the lead or managing underwriters if any, to
facilitate the timely preparation and delivery of any certificates representing
securities to be sold under the registration statement, and enable such
securities to be in such denominations and registered in such names as the lead
or managing underwriters or agent, if any, or such holders may request;

 

(xiii) use its reasonable efforts to obtain for delivery to the holders of
Registrable Securities being registered and to the underwriter an opinion or
opinions from counsel for Premier in customary form and in form, substance and
scope reasonably satisfactory to such holders, underwriters or agents and their
counsel; and

 

(xiv) cooperate with each holder of Registrable Securities being registered and
each underwriter participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with the NYSE, NASDAQ or any other stock exchange or automated quotation system
and FINRA.

 

(e) Information Supplied.  Premier may require each holder of Registrable
Securities being registered to furnish Premier with such information regarding
such holder and pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as Premier may from time to
time reasonably request in writing.  Premier shall not be required to include in
any registration statement any Registrable Securities of any holder which does
not provide such information.

 

(f)  Restrictions on Disposition.  Each Limited Partner agrees that, upon
receipt of any notice from Premier of the happening of any event of the kind
described in Section 2(d)(v), such Limited Partner will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Limited Partner’s receipt of any
copies of the supplemented or amended prospectus contemplated by
Section 2(d)(v), and, if so directed by Premier, such Limited Partner will
deliver to Premier (at Premier’s expense) all copies, other than permanent file
copies then in such Limited Partner’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

 

(g) Premier Transaction Delay Right.

 

(i) If, in conjunction with any registered offering of Registrable Securities
under this Agreement, Premier shall furnish the holders with a certificate
signed by an Officer of Premier (the “Transaction Delay Notice”) stating that
Premier has pending or in process a material transaction or a material
development which Premier has a bona fide business purpose in keeping
confidential and that the filing of a registration statement or continued sales
under a Shelf Registration Statement would require disclosure (or premature
disclosure) of such material transaction or material development, then Premier
(A) in the case of a Company-Directed Offering, shall not be required to comply
with its obligations under Section 2(b) and such Company-Directed Offering shall
be postponed until the next Quarterly Exchange Date and such postponed
Company-Directed Offering shall be conducted in a manner consistent with the
process set forth in Section 2(b)(i) and Section 2(b)(ii) and (B) in the case of
Shelf Registration

 

13

--------------------------------------------------------------------------------


 

Statement, shall include in the Transaction Delay Notice that sales under such
Shelf Registration Statement are suspended for a period of up to 90 days
following the Transaction Delay Notice.

 

(ii)          Notwithstanding the foregoing provisions of Section 2(g)(i), the
right to postpone a Company-Directed Offering pursuant to this Section may only
be exercised once in any Exchange Year and, in the case of a Shelf Registration
Statement, Premier shall be entitled to serve only one Transaction Delay Notice
within any period of 365 consecutive days.

 

(h)  Indemnification.

 

(i) In the event of any registration of any securities of Premier under the
Securities Act pursuant to this Section 2, Premier shall indemnify and hold
harmless the holder of any Registrable Securities covered by such registration
statement, its directors, officers and employees, each Person who participates
as an underwriter in the offering or sale of such securities and each other
Person, if any, who controls such holder or any such underwriter within the
meaning of the Securities Act (collectively, the “Registration Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) in respect
thereof and expenses (including reasonable attorney’s fees and reasonable
expenses of investigation) to which such Registration Indemnified Party may
become subject under the Securities Act (“Losses”), state law or otherwise,
insofar as such Losses arise out of, relate to or are based upon (a) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or (b) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading; provided, that Premier
shall not be liable to any Registration Indemnified Party in any such case to
the extent, but only to the extent, that any such Losses or expenses arise out
of, relate to or are based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary or final prospectus in reliance
upon and in conformity with written information furnished to Premier by or on
behalf of such Registration Indemnified Party specifically for use in the
preparation thereof; and, provided, further, that Premier will not be liable in
any such case to the extent, but only to the extent, that the foregoing
indemnity with respect to any untrue statement contained in or omitted from a
registration statement or the prospectus shall not inure to the benefit of any
party (or any Person controlling such party) who is obligated to deliver a
prospectus in transactions in a security as to which a registration statement
has been filed pursuant to the Securities Act and from whom the Person asserting
any such Losses purchased any of the Registrable Securities to the extent that
it is finally judicially determined that Losses resulted from the fact that such
party sold Registrable Securities to a Person to whom there was not sent or
given, at or prior to the written confirmation of such sale, a copy of the
registration statement or the prospectus, as amended or supplemented, and
(x) Premier shall have previously and timely furnished sufficient copies of the
registration statement or prospectus, as so amended or supplemented if required
under the Securities Act, to such party in accordance with this Agreement and
(y) the registration statement or prospectus, as so amended or supplemented,
would have corrected such untrue statement or omission of a material fact. Such
indemnity shall

 

14

--------------------------------------------------------------------------------


 

remain in full force and effect regardless of any investigation made by or on
behalf of any Registration Indemnified Party and shall survive the Transfer of
securities by any holder.

 

(ii) Premier may require, as a condition to participating in the sale of any
Registrable Securities in any registration statement filed in accordance with
Sections 2(a) or 2(b) herein, that it shall have received an undertaking
reasonably satisfactory to it from the selling holder of such Registrable
Securities and any underwriter to indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 2(h)(i)) Premier and all
other selling holders or any underwriter, as the case may be, with respect to
any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary or final prospectus
contained therein, or any amendment or supplement thereto, if such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to Premier
by or on behalf of such selling holder or such underwriter specifically for
inclusion in such registration statement, preliminary or final prospectus or
amendment or supplement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of Premier, any of the
selling holders or any underwriter and shall survive the Transfer of securities
by any holder.

 

(iii) Promptly after receipt by a Registration Indemnified Party hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 2(h),
such Registration Indemnified Party will, if a claim in respect thereof is to be
made against Premier, give written notice to Premier of the commencement of such
action or proceeding; provided, however, that the failure of the Registration
Indemnified Party to give notice as provided herein shall not relieve Premier of
its obligations under this Section 2(h), except to the extent that Premier is
materially prejudiced by such failure to give notice.  In case any such action
or proceeding is brought against a Registration Indemnified Party, unless in
such Registration Indemnified Party’s reasonable judgment (after consultation
with legal counsel) a bona fide conflict of interest between such Registration
Indemnified Party and Premier may exist in respect of such action or proceeding,
Premier will be entitled to participate in and to assume the defense thereof (at
its expense) with counsel reasonably satisfactory to such Registration
Indemnified Party, and after notice from Premier to such Registration
Indemnified Party of its election so to assume the defense thereof, Premier will
not be liable to such Registration Indemnified Party for any legal or other
expenses subsequently incurred by the Registration Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, in the event Premier declines or fails to
assume the defense of the action or proceeding or to employ counsel reasonably
satisfactory to the Registration Indemnified Party or if a court of competent
jurisdiction determines that Premier is not vigorously defending such action or
proceeding, or if there is a bona fide conflict of interest between Premier and
the Registration Indemnified Party, then such Registration Indemnified Party may
employ counsel to represent or defend it in any such action or proceeding and
Premier shall pay the reasonable fees and disbursements of such counsel or other
representative as incurred; provided, further, however, that Premier shall not
be required to pay the fees and disbursements of more than one counsel for all
Registration Indemnified Parties in any jurisdiction in any single action or
proceeding.  Premier will not settle any such action or proceeding or consent to
the entry of any judgment without the prior written consent of the Registration
Indemnified Party, unless such settlement or judgment (a) includes as

 

15

--------------------------------------------------------------------------------


 

an unconditional term thereof the giving by the claimant or plaintiff of a
release to such Registration Indemnified Party from all liability in respect of
such action or proceeding and (b) does not involve the imposition of equitable
remedies.  No Registration Indemnified Party will settle any such action or
proceeding or consent to the entry of any judgment without the prior written
consent of Premier (such consent not to be unreasonably withheld).

 

(iv) (1) If the indemnification provided for in this Section 2(h) is unavailable
to Premier or to a Registration Indemnified Party hereunder in respect of any
Losses or expenses referred to herein, then Premier and the Registration
Indemnified Parties, in lieu of such indemnification, shall contribute to the
amount paid or payable by Premier or such Registration Indemnified Party as a
result of such Losses or expenses in such proportion as is appropriate to
reflect the relative fault of Premier and Registration Indemnified Party in
connection with the actions or proceedings which resulted in such Losses or
expenses, as well as any other relevant equitable considerations.  The relative
fault of Premier and Registration Indemnified Party shall be determined by
reference to, among other things, whether any action or proceeding in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, Premier or Registration Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or proceeding.  The amount paid or payable by a
party under this Section 2(h)(iv) as a result of the Losses and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any action or proceeding.

 

(2) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2(h)(iv) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 2(h)(iv)(1).  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of similar fraudulent misrepresentation.

 

(v) The obligations of the parties under this Section 2(h) shall be in addition
to any liability which any party may otherwise have to any other party and shall
survive until the expiration of the applicable statutes of limitations
(including any waivers or extensions thereof) with respect to any such
registrations made hereunder.

 

(i)  Required Reports.  Premier covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act, and it
will take such further action as any Limited Partner may reasonably request, all
to the extent required from time to time to enable such Limited Partner to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

 

(j)  Lock-Up Agreements.

 

(i) If any registration under this Agreement shall be in connection with an
underwritten public offering (including each Company-Directed Offering), each
holder of Registrable Securities and each holder of Class B Common Units agrees
that (A) during a period

 

16

--------------------------------------------------------------------------------


 

of 60 days beginning on the date of effectiveness of the registration statement
or (B) in the case of a Company Directed Offering, from the Exchange Notice Date
until the earlier of (I) the delivery of notice by Premier announcing the
abandonment of the Company-Directed Offering (whether due to failure to obtain
sufficient participation pursuant to Section 2(b)(iii), postponement by Limited
Partners under Section 2(b)(vii) or a Transaction Delay Notice pursuant to
Section 2(g)) or (II) 60 days after completion of the Company-Directed Offering
(each of (A) and (B), the “Lock-up Period”), such holder will not (other than as
part of such underwritten public offering), (w) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, or otherwise
dispose of or transfer any shares of Class A Common Stock or any securities
convertible into or exchangeable or exercisable for shares of Class A Common
Stock, whether now owned or hereafter acquired by such holder or with respect to
which the holder has or hereafter acquires the power of disposition, or file, or
cause to be filed, any registration statement under the Securities Act, with
respect to any of the foregoing (collectively, the “Lock-Up Securities”) or
(x) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Lock-Up Securities, whether any such swap or transaction is
to be settled by delivery of Class A Common Stock or other securities, in cash
or otherwise.  If (y) Premier issues an earnings release or discloses other
material information or a material event relating to Premier occurs during the
last 17 days of the Lock-up Period or (z) prior to the expiration of the Lock-up
Period, Premier announces that it will release earnings results during the
16-day period beginning upon the expiration of such period, then to the extent
necessary for a lead, managing or co-managing underwriter of a registered
offering required hereunder to comply with FINRA Rule 2711(f)(4), the Lock-up
Period will be extended until 18 days after the earnings release or disclosure
of other material information or the occurrence of the material event, as the
case may be.  Premier shall use reasonable efforts to obtain the agreement of
the Directors and Officers and all holders of more than 1% of the
then-outstanding shares of Class A Common Stock to adhere to the Lock-up Period
specified in this Subsection 2(j)(i).

 

(ii) If any registration under this Agreement shall be in connection with an
underwritten public offering (including each Company-Directed Offering), Premier
agrees (A) during the period of 60 days beginning on the date of effectiveness
of the registration statement for such offering, not to (x) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any Lock-up Securities or file, or cause to be
filed, any registration statement under the Securities Act, with respect to any
Lock-up Securities, or (y) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Class A Common Stock or
other securities, in cash or otherwise, except as part of such registration or
in connection with any employee benefit or similar plan, any dividend
reinvestment plan, or a business acquisition or combination and (B) to use
reasonable efforts to cause each Director, Officer and holder of greater than 1%
(on a fully-diluted basis) of the then-outstanding shares of Class A Common
Stock, or any securities convertible into or exchangeable or exercisable for
such Class A Common Stock, which are or may be purchased from Premier at any
time after the date of this

 

17

--------------------------------------------------------------------------------


 

Agreement (other than in a registered offering) to agree to the same restraints
during the Lock-up Period (except as part of such underwritten offering, if
otherwise permitted).

 

(k) Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities.  The provisions of this Agreement shall apply to the
full extent set forth herein with respect to the Registrable Securities, to any
and all securities or units of Premier LP or Premier or any successor or assign
of any such Person (whether by merger, amalgamation, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for, or in
substitution of such Registrable Securities, by reason of any dividend, split,
issuance, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation or otherwise.

 

(l)  Termination of Rights.  Except for indemnification rights provided in
Section 2(h), the rights granted to a Limited Partner in this Agreement shall
terminate and forthwith become null and void in full on the earliest date that
such Limited Partner no longer beneficially owns any Registrable Securities.

 

3.  Miscellaneous.

 

(a)  Agreement to Cooperate; Further Assurances.  In case at any time any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors and each Limited Partner and their
respective Related Entities shall execute such further documents and shall take
such further action as shall be reasonably necessary to carry out the purposes
of this Agreement, in each case to the extent not inconsistent with applicable
law.

 

(b)  Amendments.  Except as otherwise expressly provided in this Agreement,
amendments to this Agreement shall require approval of Premier and Limited
Partners holding a majority of the outstanding Class B Common Units; provided,
however, that each Limited Partner hereby constitutes and appoints Premier,
irrevocably as its true and lawful agent and attorney-in-fact, in its name,
place and stead to execute and deliver amendments to this Agreement as
reasonably required from time to time and consistent with the intent of this
Agreement as determined in the good faith reasonable judgment of Premier.

 

(c)  Injunctive Relief.  Premier and each Limited Partner acknowledge and agree
that a violation of any of the terms of this Agreement may cause the other
Limited Partners and Premier, as the case may be, irreparable injury for which
an adequate remedy at law is not available.  Accordingly, it is agreed that each
of the Limited Partners and Premier will be entitled to seek an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, in addition to any
other remedy to which they may be entitled at law or, equity.  Nothing stated
herein shall limit any other remedies provided under this Agreement or available
to the parties at law or in equity.

 

(d)  Assignment; Successors.  This Agreement shall be binding upon and inure to
the benefit of the respective legatees, legal representatives, successors and
assigns of the Limited Partners; provided, however, that a Limited Partner may
not assign this Agreement or any of his

 

18

--------------------------------------------------------------------------------


 

rights or obligations hereunder, and any purported assignment in breach hereof
by a Limited Partner shall be void; and provided further that no assignment of
this Agreement by Premier or to a successor of Premier (by operation of law or
otherwise) shall be valid unless such assignment is made to a Person which
succeeds to the business of such Person substantially as an entirety.

 

(e)  Successors and Assigns; Certain Transferees Bound Hereby.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by each of Premier and its successors and assigns, and by the
Limited Partners and their respective successors and assigns so long as they
hold shares of Class A Common Stock or Class B Common Units.

 

(f)  Notices.  Any written notice required or permitted to be delivered pursuant
to this Agreement shall be in writing and shall be deemed delivered (i) upon
delivery if delivered in person, (ii) upon transmission if sent by facsimile,
with receipt confirmed by the recipient thereof, (iii) one Business Day after
deposit with a nationally recognized overnight courier service; provided, that
confirmation of such overnight delivery is received by the sender thereof or
(iv) upon transmission if sent by e-mail, with receipt confirmed by the
recipient thereof.  Notices to Premier or any Limited Partner shall be delivered
to their respective addresses as set forth in the Exchange Agreement.  Any party
hereto may change its address for notices by giving written notice of such
party’s new address to the other parties hereto in accordance with the Exchange
Agreement.

 

(g)  Integration.  This Agreement contains the exclusive, entire and final
understanding of the parties with respect to the subject matter hereof.  There
are no agreements, representations, warranties, covenants or undertakings with
respect to the subject matter hereof other than those expressly set forth
herein.  Except as expressly set forth herein, this Agreement supersedes all
other prior agreements, discussions, negotiations, communications and
understandings between the parties with respect to such subject matter hereof. 
No party has relied on any statement, representation, warranty, or promise not
expressly contained in this Agreement in connection with this transaction.

 

(h)  Severability.  If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, then such provision, paragraph, word, clause, phrase or sentence
shall be deemed restated to reflect the original intention of the parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement. The legality and enforceability of any such provision, paragraph,
word, clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof will not be
in any way impaired, it being intended that all obligations, rights, powers and
privileges of Premier and the Limited Partners will be enforceable to the
fullest extent permitted by law.  Upon such determination of invalidity,
illegality or unenforceability, Premier and the Limited Partners shall negotiate
in good faith to amend this Agreement to effect the original intent of the
Limited Partners.

 

(i)  Counterparts.  This Agreement may be executed in one or more counterparts
and by different parties on separate counterparts, each of which will be deemed
an original, but

 

19

--------------------------------------------------------------------------------


 

all of which will constitute one and the same instrument.  The parties agree
that this Agreement shall be legally binding upon the electronic transmission,
including by facsimile or email, by each party of a signed signature page hereof
to the other party.

 

(j)  Governing Law; Submission to Jurisdiction.

 

(i) This Agreement is to be construed in accordance with and governed by the
internal laws of the State of Delaware without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Delaware to the rights and duties of the
parties.

 

(ii) Each party hereto agrees that any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
shall be brought or otherwise commenced exclusively in any state or federal
court located in Delaware.

 

(k)  Additional Parties.  Additional Persons who acquire Class B Common Units
may become parties to this Agreement by executing a joinder hereto substantially
in the form attached hereto as Exhibit A.  By virtue of the execution of a
joinder to this Agreement, such Person shall be deemed a Limited Partner
hereunder and thereupon Schedule I attached hereto shall be automatically
amended without further action on the part of any of the parties hereto to
reflect that such party is to be considered a Limited Partner hereunder.

 

(l)  Void Date.  If the Effective Date does not occur prior to March 31, 2014,
this Agreement shall be null and void and of no further effect.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date set forth above.

 

 

 

PREMIER, INC.

 

 

 

By:

/s/Craig McKasson

 

 

Name:

Craig McKasson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EACH OF THE LIMITED PARTNERS LISTED ON SCHEDULE I ATTACHED HERETO

 

 

 

By:  Premier Plans, LLC, as attorney-in-fact pursuant to the Special Power of
Attorney executed by each of the Limited Partners

 

 

 

By:

/s/Craig McKasson

 

 

Name:

Craig McKasson

 

 

Title:

Chief Financial Officer

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Pursuant to Section 3(k) of the Registration Rights Agreement (the “Registration
Rights Agreement”) among Premier, Inc., a Delaware corporation (“Premier”) and
the entities listed on Schedule I thereto as amended from time to time (the
“Limited Partners”), certain individuals or entities who acquire shares of
Class B Common Units (the “Class B Common Units”) of Premier may execute this
joinder to the Registration Rights Agreement.  The undersigned is, on the date
hereof, acquiring Class B Common Units, and hereby agrees to be a party to and
be bound as an “Limited Partner” under the Registration Rights Agreement and
hereby authorizes this joinder to the Registration Rights Agreement as of the
date hereof.

 

Dated:

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

[                                              ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PREMIER, INC.
FORM OF NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of shares of Class A Common Stock and/or
Class B Common Units understands that Premier has filed or intends to file with
the SEC one or more registration statements for the registration and resale of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement (the “Registration Rights Agreement”), among Premier and the
Limited Partners party thereto.  A copy of the Registration Rights Agreement is
available from Premier upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Shelf Registration Statement, this Notice and Questionnaire must
be completed, executed and delivered to Premier at the address set forth herein
on or prior to the tenth business day before the effectiveness of the Shelf
Registration Statement. We will give notice of the filing and effectiveness of
the initial Shelf Registration Statement by issuing a press release and by
mailing a notice to the holders at their addresses set forth in the register of
the registrar.

 

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to Premier as provided below will not be named as selling security holders in
the prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Shelf Registration Statement. Beneficial owners are
encouraged to complete and deliver this Notice and Questionnaire prior to the
effectiveness of the initial Shelf Registration Statement so that such
beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the effectiveness of the initial
Shelf Registration Statement, in accordance with the Registration Rights
Agreement, Premier will file such amendments to the initial Shelf Registration
Statement or additional shelf registration statements or supplements to the
related prospectus as are necessary to permit such holder to deliver such
prospectus to purchasers of Registrable Securities.

 

--------------------------------------------------------------------------------


 

Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless Premier and its directors, officers and each person,
if any, who controls Premier within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against certain
losses arising in connection with statements concerning the undersigned made in
the Shelf Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

The undersigned hereby provides the following information to Premier and
represents and warrants to Premier that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.

(a)

Full Legal Name of Selling Security Holder:

 

 

 

 

 

 

 

(b)

Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

 

 

 

 

 

 

 

(d)

List below the individual or individuals who exercise voting and/or dispositive
powers with respect to the Registrable Securities listed in Item (3) below:

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

2.                                      Address for Notices to Selling Security
Holder:

 

Street Address:

 

Telephone:

 

Fax:

 

E-mail address:

 

Contact Person:

 

3.                                      Beneficial Ownership of Registrable
Securities:

 

Type of Registrable Securities beneficially owned, and number of shares of
Class A Common Stock and/or Class B Common Units, as the case may be,
beneficially owned:

 

 

4.                                      Beneficial Ownership of Securities of
Premier Owned by the Selling Security Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of Premier, other than the
Registrable Securities listed above in Item (3).

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

 

5.                                      Relationship with Premier

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with Premier (or
its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

B-3

--------------------------------------------------------------------------------


 

6.                                      Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)

 

·                                          on any national securities exchange
or quotation service on which the Registrable Securities may be listed or quoted
at the time of sale;

 

·                                          in the over-the-counter market;

 

·                                          in transactions otherwise than on
such exchanges or services or in the over-the-counter market; or

 

·                                          through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

Note:       In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of Premier.

 

B-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Registration Rights
Agreement. The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, Premier has agreed
under certain circumstances to indemnify the Selling Security Holders against
certain liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify
Premier of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

 

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to Premier, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

 

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by Premier in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.

 

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by Premier, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of Premier and the Selling Security
Holder with respect to the Registrable Securities beneficially owned by such
Selling Security Holder and listed in Item 3 above.

 

--------------------------------------------------------------------------------


 

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

 

Beneficial Owner

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

Please return the completed and executed Notice and Questionnaire to:

 

Premier, Inc. 
13034 Ballantyne Corporate Place

Charlotte, North Carolina 28277

Attention:  Chief Financial Officer and General Counsel

Tel: (704) 357-0022
Fax: (704) 816-6307

 

--------------------------------------------------------------------------------